Citation Nr: 0028371	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
acute myelogenous leukemia.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected acute 
myelogenous leukemia.

3.  Entitlement to service connection for burns to the right 
leg with subsequent below the knee amputation due to 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Sioux Falls, South Dakota.

The veteran's case was certified on appeal to the Board in 
December 1999.  A medical evaluation from C. N. Bash, M. D. 
was received at the Board in February 2000.  The veteran's 
representative submitted an Informal Hearing Presentation in 
May 2000 and stated that the veteran waived consideration of 
Dr. Bash's report by the agency of original jurisdiction.  
Accordingly, the report will be considered by the Board in 
its appellate review.  38 C.F.R. § 20.1304(c) (1999).

Finally, the Board contacted the veteran in July 2000 
regarding the possible untimeliness of his substantive appeal 
of the issues involved in this case.  The veteran's 
representative submitted argument in July 2000 that the 
appellant's appeal was timely in light of VAOPGCPREC 9-97.  
Upon review of the evidence of record, the notice provided by 
the RO in the supplemental statement of the case issued in 
January 2000, and the representative's arguments, the Board 
finds the veteran's appeal to be timely and will proceed to 
review his claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  A reduction of the 100 percent disability rating for 
acute myelogenous leukemia was proposed and accomplished by 
rating decisions issued in January 1996 and January 1997, 
respectively.

3.  Evidence of record at the time of the reduction was 
negative for active disease.  The veteran was not in a 
treatment phase.  

4.  The veteran's acute myelogenous leukemia is manifested by 
hemoglobin values above 10-mg/100 ml with no evidence of 
weakness, easy fatigability, or headaches attributable to his 
leukemia.  There is no evidence of medication to control 
pernicious anemia nor need for platelet transfusion.

5.  The veteran had peripheral neuropathy due to nonservice-
connected diabetes prior to development of leukemia in 1989.

6.  The veteran's chemotherapy treatment aggravated his 
preexisting peripheral neuropathy.

7.  The veteran's peripheral neuropathy resulted in a thermal 
insensitvity leading to burns of both feet and eventual 
amputation of the right leg below the knee.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating for acute myelogenous leukemia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.105(e), 3.343, 3.344, 4.1-4.7, 4.117, Diagnostic Codes 
7700, 7703, 7716 (1999).

2.  The criteria for a compensable disability rating for 
acute myelogenous leukemia have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.117, Diagnostic 
Codes 7700, 7703, 7716.
3.  Service connection for bilateral peripheral neuropathy of 
the lower extremities is in order as it is reasonably 
probable that it is proximately due to or the result of a 
service-connected disease or disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999); Allen v. 
West, 7 Vet. App. 439, 448 (1995).

4.  Service connection for burns of the right leg with 
subsequent below the knee amputation of the right leg is in 
order as it is reasonably probably that it is proximately due 
to or the result of a service-connected disease or 
disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(a); 
Allen.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Restoration

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

A.  Background

The veteran served on active duty from January 1952 to 
November 1955.  During his period of service, the veteran was 
a participant in atmospheric nuclear testing in OPERATION IVY 
in 1952.  He was diagnosed with acute myelogenous leukemia 
(AML) in 1989, and evidence of record reflects that he 
underwent chemotherapy for the disease and was found to be in 
remission by January 1990.  The records do not reflect any 
complications from the veteran's leukemia after its remission 
in 1990.

During a February 1992 VA examination, the veteran's main 
complaint involved a burning and numbness sensation of the 
feet and lower legs.  Laboratory studies included a complete 
blood count (CBC) that was completely normal with a white 
blood cell count of 8,300 and normal differential, hemoglobin 
of 15.5 and platelet count of 167,000.  It was concluded that 
the AML was still in remission.  The examiner, noting the 
veteran's complaints regarding the burning and numbness 
sensation of the feet and lower legs, opined that the 
etiology was most likely related to the chemotherapeutic 
regimen related to the AML.

In May 1992, the RO granted service connection for AML.  The 
veteran was assigned a 100 percent disability rating.  The 
rating was made effective as of August 14, 1991, the date of 
a change in law that extended the presumptive period for 
service connection for leukemia due to exposure to ionizing 
radiation.  

In association with his service connection claim, the veteran 
submitted VA medical records for the period from September 
1993 to January 1995.  The records reflect treatment provided 
to the veteran for several different complaints to include 
his diabetes mellitus, peripheral vascular disease (PVD), and 
amputation of the right leg below the knee (BKA).  The 
veteran was also seen for bone marrow studies that confirmed 
the continued remission of his AML.  

Associated with the claims file are private treatment records 
from St. Luke's Medical Center for the period May 1994 to 
October 1994.  The records reflect treatment provided to the 
veteran for burns on both feet.  The veteran was noted to 
have a history of leukemia with an apparent five-year cure.

The veteran was afforded a VA examination in July 1995 to 
evaluate the residuals of his right leg BKA.  The veteran's 
AML was noted by history only.

The veteran was afforded a VA examination in December 1995.  
In pertinent part, the veteran's AML was noted to be in 
remission.

The RO issued a rating decision in January 1996 that proposed 
to reduce the veteran's AML disability rating to 0 percent as 
a result of the December 1995 VA examination report.  The 
veteran was advised of the proposed reduction and offered the 
opportunity to submit evidence against the proposed reduction 
to include providing testimony at a hearing.

A February 1996 letter from Max L. Farver, M.D., did not 
address any current symptomatology associated with the 
veteran's AML.  In a July 1996 letter, J. W. Hubner, M. D., 
noted the history of treatment for his AML and burning of his 
feet.  He said that, even though the veteran's leukemia was 
in remission, "he was still partially disabled because of 
the complications of leukemia and resultant right below the 
knee amputation of his leg."  Dr. Hubner did not identify 
how the veteran was partially disabled from his leukemia 
other than to link the BKA to his AML.

Associated with the claims file are additional treatment 
records from the YMC for the period from March 1989 to July 
1996.  The records also note the veteran's AML as being in 
remission.  There is no evidence of complaints or treatment 
for any residuals such as anemia.

Also associated with the claims file are additional VA 
treatment records for the period from June 1992 to August 
1996.  The records reflect treatment for a number of 
unrelated conditions as well as duplicate entries for bone 
marrow studies in 1992 and 1993 which documented the 
veteran's AML as being in remission.  The records do not show 
any complaints or treatment for any residuals such as anemia.  
An entry dated in August 1996 noted the veteran's AML as 
still in remission.

The veteran and his spouse testified at a hearing at the RO 
in August 1996.  The veteran testified that he felt that his 
leukemia was worse and that he suffered from other health 
problems related to his leukemia, such as his BKA.  The VA 
examiner, from December 1995, failed to include in the report 
some of the significant symptoms.  He took medication for his 
diabetes.  He thought he had had some red in his urine on one 
occasion but did not see a physician about it.  He said that 
he had checkup visits for his leukemia about every six 
months.  The veteran's spouse testified as how their lives 
had been changed because of the appellant's leukemia and 
other health problems. 

In October 1996, the Board received a copy of a Social 
Security Administration (SSA) Disability Determination and 
Transmittal form which noted that the veteran was disabled as 
a result of AML as of October 14, 1989.  The SSA also 
forwarded the medical records relied on for their decision.  
These consisted of records from UNMC and the YMC.  The 
records were essentially duplicative of material already 
included in the claims file.  There were no records dated 
beyond 1990 to show any recurrence of leukemia or identify 
any symptomatology associated with residuals from the 
leukemia.  

The RO determined that the reduction was appropriate and 
issued a rating decision to that effect in January 1997.  The 
veteran's disability rating was reduced to 0 percent, or a 
noncompensable rating, effective April 1, 1997.  The veteran 
was notified of the rating action on January 30, 1997.

A July 1997 letter from Dr. Vaughan related to the issue of 
the veteran's peripheral neuropathy and its relationship to 
his chemotherapy.  Dr. Vaughan did note that the veteran's 
AML was in remission as a result of treatments provided at 
UNMC.

The veteran was afforded a VA examination in December 1997.  
In pertinent part, the examiner stated that the veteran's AML 
was in complete clinical remission.

Additional letters from Dr. Vaughan, dated in January 1999 
and Dr. Farver dated in February 1999 focused primarily on 
the issue of the relationship between the veteran's 
chemotherapy and his peripheral neuropathy

A VA medical opinion was obtained via the Under Secretary for 
Health, Department of Veterans Affairs, in July 1999.  In 
pertinent part, the opinion noted that the veteran's AML was 
in remission.

A February 2000 medical report from C. N. Bash, M. D., 
provided no comments or evidence to show that the veteran 
suffered from any current residual from his AML.

B.  Analysis

The continuance of a total disability rating is governed 
under regulations found at 38 C.F.R. § 3.343(a) (1999).  
Further, a rating which has been in effect for 5 years or 
more may not be reduced on the basis of only one examination 
in cases where the disability is a result of a disease 
subject to temporary or episodic improvement.  38 C.F.R. § 
3.344(a), (c) (1999).  Additionally, in cases where a rating 
has been in effect for more than five years, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the conditions of ordinary life.  38 
C.F.R. § 3.344(a), (c); see Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  

In this case, the effective date for the grant of the 
veteran's 100 percent disability rating was August 14, 1991.  
The effective date of his reduction was April 1, 1997.  The 
veteran's disability rating was clearly in effect for more 
than 5 years.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  The 
schedule is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Leukemia is evaluated under Diagnostic Code (DC) 7703.  DC 
7703 provides that leukemia is rated 100 percent with active 
disease or during a treatment phase.  The disorder is 
otherwise rated as anemia (DC 7700) or as aplastic anemia (DC 
7713), whichever would result in the greater benefit.  
Further a note under DC 7703 provides:  

The 100 percent rating shall continue 
beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or 
other therapeutic procedures.  Six months 
after discontinuance of such treatment, 
the appropriate disability rating shall 
be determined by mandatory VA 
examination.  Any change in evaluation 
based upon that or any subsequent 
examination shall be subject to the 
provisions of § 3.105(e) of this chapter.  
If there has been no recurrence, rate on 
residuals.  38 C.F.R. § 4.117 (1999).

Anemia is rated under DC 7700.  Under DC 7700 a 10 percent 
evaluation is warranted if hemoglobin is 10-gm/100 ml or less 
with findings such as weakness, easy fatigability or 
headaches.  A 30 percent evaluation is warranted if 
hemoglobin is 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  A 70 percent evaluation is warranted if 
hemoglobin is 7-gm/100 ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia or 
syncope.  38 C.F.R. § 4.117.

Pernicious anemia is rated under DC 7716.  Under DC 7716 a 10 
percent rating is for consideration for a condition requiring 
continuous medication for control.  A 30 percent evaluation 
is warranted for aplastic anemia requiring transfusion of 
platelets or red cells at least once per year but less than 
once every three months, or; infections recurring at least 
once per year but less than once every three months.  A 60 
percent evaluation is warranted for aplastic anemia requiring 
transfusion of platelets or red cells at least once every 
three months, or; infections recurring at least once every 
three months.  38 C.F.R. § 4.117.

In this case, the veteran's AML has been in remission since 
1990.  He has not been in an active treatment phase since 
that time.  He has undergone periodic bone marrow testing to 
monitor the status of his remission but there has been no 
active treatment since 1990.  Accordingly, there is no basis 
to restore the 100 percent rating under DC 7703.

In regard to anemia, the medical evidence of record does not 
support a 10 percent rating under DC 7700.  The veteran's 
hemoglobin has been measured above the 10g grams (gm)/100 
milliliter (ml) necessary for a 10 percent rating under DC 
7700.  VA treatment records document consistent hemoglobin 
values in excess of 10-gm/100 ml dating back to his VA 
examination in February 1992 and continuing to the VA 
examination of December 1997.  Moreover, while the veteran 
testified as to having night sweats two to three nights per 
week and occasional diarrhea, there is no medical evidence to 
identify these subjective complaints as residuals from AML.  
Further, the clinical treatment records, both VA and private, 
do not record the cardinal complaints of weakness, easy 
fatigability or headaches that are also required for the 10 
percent rating under DC 7700. 

The veteran does not satisfy the rating criteria for a 10 
percent rating for his AML under DC 7700.  The Board has also 
considered the criteria for the higher ratings under DC 7700 
but there is no evidence to show the required hemoglobin 
values and the concomitant clinical symptoms.  Accordingly, 
there is no basis to assign a compensable rating under DC 
7700.

The Board has also considered the veteran's AML disability 
under DC 7716.  However, he is not required to take 
medication for control of aplastic anemia such as to warrant 
the assignment of a 10 percent rating.  Further, the veteran 
does not, and has not required, transfusion of platelets or 
red cells since his AML was noted to be in remission.  
Therefore, a compensable rating under DC 7716 is not in 
order.

The Board has considered the SSA determination that the 
veteran is totally disabled as a result of his AML.  However, 
the decisions of the SSA are not binding on VA.  The criteria 
used to evaluate and rate disabilities are different.  The 
Board is required to apply the VA Schedule for Rating 
Disabilities.  In that regard, the symptomatology simply does 
not satisfy the necessary criteria for a compensable rating.  

The Board finds that the reduction of the veteran's 100 
percent rating for AML was proper.  The necessary procedures 
were followed in keeping with 38 C.F.R. § 3.105(e).  The 
December 1995 VA examination report, which led to the 
proposed reduction, documented the veteran's current state of 
good health, relative to his AML.  Further, the medical 
evidence of record at the time of the January 1997 rating 
decision, consisting of VA and private treatment records, and 
multiple letters from supportive health care providers, 
showed the AML in complete remission since 1990.  The 
evidence showed that the veteran had maintained, and 
continued to maintain, his improvement following his initial 
diagnosis and treatment in 1989 and 1990.  These improvements 
have been maintained under the ordinary conditions of life.  
38 C.F.R. §§ 3.343(a), 3.344(a), (c).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable rating for the veteran's AML.  
Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).

II.  Service Connection

The Board also finds that the veteran's claim for service 
connection for burns to the right leg with subsequent below 
the knee amputation due to peripheral neuropathy and 
peripheral neuropathy as secondary to service connected acute 
myelogenous leukemia to be well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102.  Murphy; Gilbert.  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed to evaluate the veteran's claim.

A.  Background

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In June 1995, the veteran submitted a claim for entitlement 
to service connection for peripheral neuropathy as secondary 
to service-connected AML.  The veteran alleged that he 
developed peripheral neuropathy as secondary to his treatment 
for his AML.  The veteran also alleged that the burning and 
numbness of his lower legs was the result of his peripheral 
neuropathy and contributed to his having suffered severe 
burns to his right leg in April 1994.  The burns resulted in 
a below the knee amputation of the right leg.  

The treatment records from the YMC, reflect that the veteran 
complained of numbness in his feet as early as September 
1988.  A March 1989 entry reflects an assessment of non-
insulin dependent diabetes mellitus (NIDDM) with peripheral 
neuropathy.  

A November 1989 discharge summary from UNMC, noted the 
veteran's intensive treatment for his AML to include 
chemotherapy involving Daunorubicin, and Cytarabine.  A 
January 1990 discharge summary, reported the neurological 
examination as remarkable for decreased sensation in the 
lower extremities bilaterally.  A November 1991 outpatient 
treatment entry, provided an assessment of peripheral 
neuropathy "most likely related to diabetes mellitus, 
stable."

A December 1991 YMC entry noted the veteran to have 
significant neuropathy in the lower extremities "from 
previous chemotherapy."  Additional entries dated in 1992 
and 1993 reflected injections of B12 to treat his peripheral 
neuropathy.  The entries did not ascribe the peripheral 
neuropathy to either the veteran's NIDDM or chemotherapy.  An 
assessment, dated in April 1994 was: rule out peripheral 
neuropathy as secondary to NIDDM and chemotherapy treatment.

The veteran suffered burns to both feet in April 1994, while 
using a propane torch to burn weeds.  He did not realize his 
feet were burned at the time and only discovered the fact 
later when he removed his shoes.  Initial medical examination 
showed that all the toes were effected.  Several burns were 
noted to be particularly deep.  Despite extensive medical 
intervention, his condition did not improve.  A May 1994 
discharge summary from Sacred Heart Hospital, noted a history 
of neuropathy, "presumably due to his [veteran's] type II 
diabetes."  Treatment records from St. Luke's reflect that 
he was treated from May to June 1994 with skin grafts and, 
ultimately, an amputation of his right great toe.  The 
discharge summary noted a past history of chemotherapy and DM 
and noted that peripheral neuropathy could be attributable to 
either source.

A lower extremity arterial examination noted probable 
peripheral arterial occlusive disease of both lower 
extremities in May 1994.  The right leg was more severe than 
the left.  A February 1995 evaluation performed by J. W. 
Wiggs, M. D., noted a three-year history of foot pain and 
paresthesia.  Dr. Wiggs' formulation was that the veteran's 
neuropathy was due more to his chemotherapy rather than 
diabetes.  

The VA records, show that in February 1992, the VA examiner 
noted complaints of numbness and burning sensation of the 
feet and lower legs to about mid-calf.  The examiner also 
noted the veteran's history of diabetes mellitus (DM).  
Following the examination, the examiner stated that the 
diagnosis of peripheral neuropathy was supported by the 
absence of DTRs in the ankles.  He opined that the etiology 
of the peripheral neuropathy was most likely related to the 
veteran's chemotherapy.  

Outpatient VA treatment records, dated in and June and August 
1993, respectively, attributed the veteran's peripheral 
neuropathy as secondary to chemotherapy.  The August 1993 
entry also listed DM as a cause of the neuropathy.  

The veteran was admitted to the VA medical (VAMC) in Sioux 
Falls, South Dakota, in September 1993 for an aortogram with 
run-off.  The veteran said that he could not distinguish hot 
and cold on his feet, could not feel pain unless it was 
extreme, or feel his socks.  The veteran said that he began 
to experience these symptoms following his treatment for his 
AML in 1990.  The discharge summary listed a primary 
diagnosis of PVD manifested by claudication with occlusion of 
the popliteal and superficial femoral artery [sic]. 

The veteran was readmitted to the Sioux Falls VAMC in October 
1994 because the burns on his right foot had not healed 
successfully.  The records also noted a long history of PVD 
with claudication and peripheral neuropathy secondary to DM.  
The veteran underwent a right below-the-knee amputation 
(BKA).  The discharge diagnoses were, inter alia, PVD with 
large defect of the medial foot and NIDDM with diabetic 
neuropathy.

A VA examination report from July 1995 noted that the veteran 
had peripheral neuropathy and that an opinion as to the 
etiology of the neuropathy was requested.  The examiner's 
initial assessment noted that the veteran's neuropathy could 
be due to NIDDM or chemotherapy but further information on 
the drugs used for chemotherapy was required.  In an addendum 
opinion, the examiner stated that it was unlikely that drugs 
used to treat the veteran's AML caused the peripheral 
neuropathy.  The examiner stated that Cytarabine had been 
known to cause such an effect but it was unlikely and was not 
common.  The examiner further opined that the peripheral 
neuropathy was the result of the veteran's DM, although it 
was "conceivably possible that it may have been contributed 
to by the Cytarabine although not likely so."  

A following a December 1995 VA examination, the examiner did 
not express an opinion as to the etiology of the veteran's 
peripheral neuropathy.

An April 1996 VA outpatient treatment entry noted that the 
veteran had some concerns about neuropathy in his left leg.  
The examiner noted that there was a question of etiology - DM 
or chemotherapy - for the neuropathy.  The examiner stated 
that chemotherapy was probably the cause of the neuropathy 
due to the quick and aggressive onset of the neuropathy 
following chemotherapy.  The examiner stated that the 
veteran's DM was in fairly good control in the past and that 
diabetic neuropathy was usually much more slower in its 
onset.

The veteran was afforded a VA examination in December 1997 to 
address the issue of etiology of his peripheral neuropathy.  
The examiner noted the veteran's history.  The veteran 
continued to complain of being unable to feel sensation, 
including light touch and pain on his left lower extremity 
from about the mid-calf level and extending distally to all 
surfaces of the left foot.  The examiner provided several 
assessments.  He concluded that the veteran had DM that was 
poorly controlled for the past several years, with an onset 
as early as 1985.  The examiner also noted AML, in remission, 
with treatment by chemotherapy, no neurologic complications 
from the chemotherapy were identified; and, peripheral 
vascular disease, severe, involving the lower extremities 
bilaterally.  The examiner stated that the veteran suffered 
from diabetic neuropathy involving the left foot and ankle 
and that the neuropathy was not related, in any way, to the 
AML or treatment for AML.

The file contains a number of letters from private physicians 
providing statements in support of the veteran's claim.  
There is also a medical opinion from the office of the VA 
Under Secretary of Health.  The letters all support the 
veteran's claim.  

Max L. Farver, M.D. submitted several letters as well.  In 
February 1999, he stated that he treated the veteran prior to 
his diagnosis of AML in 1989.  There was no significant 
neuropathy at that time.  However, he noted extreme symptoms 
immediately after the chemotherapy such that the veteran had 
difficulty walking.  He stated that the temporal relationship 
between the administration of chemotherapy and onset of 
severe symptoms spoke strongly of a direct cause and effect.  
He made the same assertions in his letter of February 1996.  
Dr. Farver conceded, in both letters, that the veteran's 
diabetes might have played a role in his being more sensitive 
to the chemotherapy.  However, the chemotherapy was 
responsible for a much more severe deficit.  

A July 1996 letter from Jay W. Hubner , M.D. attributed the 
veteran's peripheral neuropathy to chemotherapy.  Dr. Hubner 
stated that the veteran had no sensation in his lower 
extremities and that this contributed to the burns he 
suffered in 1994.  

Associated with the claims file is a letter from Philip J. 
Bierman, M.D., from UNMC, and dated in July 1997.  Dr. 
Bierman stated that, the information available to him, lead 
him to believe that the veteran's current problems 
[peripheral neuropathy] were largely related to his prior 
diagnosis and treatment for AML.

The July 1999 VA medical opinion noted the veteran's history 
of DM with a possible diagnosis as early as 1985 and the 
diagnosis of PVD as of 1993 as well as the diagnosis and 
treatment for AML.  The opinion found the March 1989 entry 
from the YMC as significant to show development of peripheral 
neuropathy prior to chemotherapy and that diabetic peripheral 
neuropathy was a progressive disease  The burns, that later 
resulted in the BKA, were attributable to diabetic 
neuropathy.  Finally, the opinion noted that it was difficult 
to ascertain, through a chart review, whether the neuropathy 
was aggravated by chemotherapy.  

In February 2000, Craig N. Bash, M.D., submitted his 
evaluation along with a Drugdex Drug Evaluation for 
Cytarabine.  The drug evaluation did reflect that peripheral 
neuropathy was a possible side effect from administration of 
the drug.  Dr. Bash reviewed the medical evidence and 
opinions in favor of the veteran's claim.  Dr. Bash opined 
that it was very likely that the veteran's peripheral 
neuropathy was caused by his chemotherapy because the 
neuropathy occurred very rapidly after treatment and there 
was a normal neurological examination prior to treatment.  He 
also said that diabetic neuropathy was known to occur very 
slowly over a number of years and he was unable to find any 
literature to show it occurring at a time course measured in 
other than multiyear levels.  He noted that the medical 
opinions that supported a diagnosis of neuropathy due to DM 
did not cite any literature in support of their opinions.  
Dr.  Bash added that it was also likely that the loss of 
sensation (neuropathy) in the veteran's lower extremities 
resulted in his eventual right BKA because he could not feel 
his feet being burned.

B.  Analysis

The medical evidence clearly shows that the veteran 
complained of numbness and burning of his feet as early as 
September 1988.  He was diagnosed with peripheral neuropathy 
in March 1989, some six months prior to the onset of 
chemotherapy.  However, the extent of the neuropathy was not 
noted in that entry.  The October UNMC discharge summary 
reported intact DTRs as part of the neurological examination; 
however, the January 1990 summary noted that the neurological 
examination was remarkable for decreased sensation in the 
veteran's lower extremities bilaterally.  The evidence 
indicates that peripheral neuropathy existed prior to 
chemotherapy treatment.  The evidence also indicates that the 
veteran's peripheral neuropathy symptomatology underwent a 
significant increase immediately following his course of 
chemotherapy.  Dr. Farver provided further support that the 
veteran had no significant neuropathy prior to his 
chemotherapy but had difficulty walking almost immediately 
after receiving the treatment.

Subsequent private and VA treatment records have alternately 
listed the peripheral neuropathy as either related to DM or 
chemotherapy, mostly with assessments provided without 
explanation or rationale.  VA examiners have given 
contradictory opinions as to etiology (February 1992, July 
1995).  However, the April 1996 VA outpatient treatment 
record provided a similar analysis to that of Dr. Vaughan by 
noting the rapid onset of the severity of symptoms following 
chemotherapy and pointing out that diabetic neuropathy 
typically had a gradual onset.  The entry concluded that 
chemotherapy was the most probable cause of neuropathy.

The VA medical opinion from July 1999 and examination report 
from December 1997 both opined that the veteran's neuropathy 
was due to diabetes.  However, neither opinion really 
addressed the issue of aggravation of any preexisting 
peripheral neuropathy.  The July 1999 opinion said that a 
conclusion could not be reached based on the record while the 
December 1997 examination report did not address it at all.  
Both opinions related the veteran's BKA to his peripheral 
neuropathy, however, as noted previously, the neuropathy was 
due to the appellant's diabetes, not chemotherapy.  In 
addition, both opinions cited to the presence of PVD as a 
contributing factor as well.

Dr. Vaughan and Dr. Bash both expressed opinions that the 
veteran's chemotherapy was the underlying causative factor in 
the severity of the appellant's peripheral neuropathy.  Both 
doctors acknowledged the possible contribution of diabetes 
and PVD to the overall symptomatology but concluded that the 
underlying disease process was directly related to the high 
doses of chemotherapy.  Dr. Vaughan cited to his vast 
experience in treating leukemia in support of his 
conclusions.  Dr. Bash cited to a drug evaluation report that 
also supported the viewpoint that neuropathy can be caused by 
doses of Cytarabine.  

The Board finds that the veteran did suffer from peripheral 
neuropathy from diabetes prior to his receiving chemotherapy 
in 1989 and 1990.  The Board further finds that, after 
resolving all reasonable doubt in favor of the veteran, the 
peripheral neuropathy was aggravated as a result of side 
effects from the chemotherapy used to treat the appellant's 
service-connected AML.  Allen.

In regard to the issue of the veteran's BKA, the Board notes 
that even the VA medical opinions have determined a causal 
relationship between the appellant's neuropathy and the 
severity of the burns, they just attributed the neuropathy to 
his diabetes.  Dr. Vaughan, Dr. Bash, and Dr. Farver have all 
opined that the severity of the veteran's peripheral 
neuropathy, attributable to his chemotherapy, either caused 
or significantly contributed to his inability to sense the 
burning of his feet in April 1994.  Therefore, the veteran's 
ultimate BKA was the result of the appellant's peripheral 
neuropathy.  

During the veteran's September 1993 VAMC hospitalization, he 
said that his feet constantly felt hot, he had difficulty 
distinguishing hot from cold, did not feel pain sensation 
unless it was extreme and could not feel his socks on his 
feet.  

The medical evidence of record documents the diagnosis of PVD 
with occlusions in both lower extremities.  Several opinions 
have noted that the PVD may have contributed to the veteran's 
inability to sense the burning of his feet.  However, there 
is no medical evidence of record to show that the veteran's 
PVD was the only cause of his inability to sense the burning 
of his feet.  

After a careful review of all of the evidence of record, the 
Board finds that the evidence is in relative equipoise as to 
whether or not the additional disability from the veteran's 
chemotherapy peripheral neuropathy was a significant factor 
in the burning of his feet, ultimately leading to the right 
BKA.  Therefore, the Board must resolve the issue in favor of 
the veteran.  In doing so the Board notes that there is no 
evidence to contradict this finding once it is decided, as it 
has been in this case, that the veteran suffered from severe 
peripheral neuropathy from his chemotherapy.  Therefore, 
entitlement to service connection for burns to the right leg 
with subsequent below the knee amputation is established.


ORDER

Entitlement to restoration of a 100 percent disability rating 
for acute myelogenous leukemia is denied.

Entitlement to a compensable rating for acute myelogenous 
leukemia is denied.

Service connection for peripheral neuropathy, secondary to 
service-connected acute myelogenous leukemia is granted, 
subject to the regulations governing the criteria for award 
of monetary benefits.

Service connection for burns to the right leg, with 
subsequent below the knee amputation, secondary to service-
connected peripheral neuropathy is granted, subject to the 
regulations governing the criteria for award of monetary 
benefits.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

